Citation Nr: 1145809	
Decision Date: 12/15/11    Archive Date: 12/21/11	

DOCKET NO.  08-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 


INTRODUCTION

The Veteran had active service from April 1977 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Roanoke, Virginia that, in pertinent part, denied entitlement to the benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

A review of the record reveals that service connection is in effect for a psychiatric disability, classified for rating purposes as a mood disorder with major depressive features, rated as 70 percent disabling; a low back disability, classified for rating purposes as degenerative disc disease with left paracentral disc protrusion and compression of the left L5 nerve root with left lower extremity radiculopathy and neuropathy, rated as 40 percent disabling; and residuals of a left foot fracture, rated as noncompensably disabling.  A combined disability rating of 80 percent has been in effect since August 4, 2004.  The Veteran has also been in receipt of total rating based on unemployability due to the severity of his service-connected disorders since that date.  

The Veteran and his representative essentially maintain that his service-connected disabilities are so incapacitating that he requires the regular aid and attendance of another person, mainly his wife.  The Veteran was accorded an examination for aid and attendance or housebound by VA in January 2008.  An X-ray study of the lumbosacral spine showed moderate degenerative arthritis.  The examiner opined there was only mild impairment in performing chores, shopping, exercise, sports, recreation, and traveling stemming from the low back disability.  It was stated there was no impact from a professional standpoint on feeding, bathing, dressing, toileting, or grooming.  The Veteran was accorded a mental disorder examination by VA at the same time and he was given a diagnosis of depressive disorder, not otherwise specified, with anxiety, as secondary to medical conditions.  He was given a global assessment functioning score of 45.  The examiner stated the Veteran continued to have significant depression and anxiety related to his physical problems and continued to have "significant debilitation" related to his physical problems and his psychological difficulties.  The examiner further went on to say there "appears to be no significant improvement in his condition as compared to the last exam and his condition persists with no remission."  

Almost four years had elapsed since the time of that examination.  The most recent medical evidence is the report of a VA outpatient visit dated in August 2009 at which time the Veteran complained that his back hurt all the time.  It was indicated he was taking Morphine, but he would not take any more than what he was currently taking.  The records also include a report of a December 2008 outpatient visit when it was noted that the Veteran was taking several medications in addition to Morphine for his complaints of chronic pain.  Findings at that time were not indicative of someone unable to care for himself, but the examining psychiatrist gave the Veteran a global assessment of functioning score of 35 and stated that the Veteran seemed "emotionally at baseline on his medication."  

More recently, statements have come in from the Veteran's sister-in-law, another individual, and a licensed practical nurse.  It is not clear from the nurse whether she herself has seen the Veteran at any time.  She remarked that she talked to the Veteran's wife about caring for the Veteran and advised her to buy a bed pan for the Veteran on the days when he was not able to get out of bed.  She stated that the Veteran's wife told her about her everyday routine consisting of bathing, dressing, cooking, and monitoring the Veteran's medications.  The wife's sister stated that she was aware that the Veteran's wife cooked for him, helped dress him, helped bathe him, and gave him his medications.  She stated that when the Veteran's wife had to shop for groceries, another family member or neighbor would sit with him.  The other individual remarked that the Veteran's wife had to help bathe him and make sure he took his medications in a timely manner.  She remarked that the Veteran's back problems had gotten so bad he was taking Morphine.  

In view of the foregoing, further development is in order and the case is REMANDED for the following:  

1.  VA should contact the Veteran and ask that he identify all sources of medical treatment received since 2009 for his service-connected and nonservice-connected disabilities, and furnish authorizations for release to VA of all medical records in connection with any non-VA source identified.  Copies of all medical records from all sources, including VA records from 2009, should then be requested.  All records obtained should be added to the claims folder.  If a request for any treatment records is not successful, the RO should inform the Veteran and his representative of the nonresponse so that he might have the opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  

2.  Thereafter, the Veteran should be afforded an examination by an examiner knowledgeable in psychiatry for the purpose of determining the current nature and extent of the severity of the Veteran's psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should state whether he or she believes the Veteran is capable of taking his own medication and whether the service-connected psychiatric disorder necessitates the regular aid and attendance of another person or whether the Veteran is housebound.  

3.  The Veteran should be afforded an appropriate VA examination in order to determine whether his service-connected disabilities alone necessitate the regular aid and attendance of another person or render him housebound.  The claims file must be made available to the examiner for review.  The examiner should have some knowledge of orthopedics and described the impact of the low back disability on the Veteran's ability to care for himself.  Any indicated evaluations, studies, and tests should be conducted.  Neurological findings should be detailed to the extent found.  The examiner should provide an opinion as to whether the service-connected disabilities either singly or jointly, necessitate the regular aid and attendance of another person (in other words, that the Veteran is helpless or so nearly helpless as to require the regular aid and attendance of another person), or is housebound (meaning substantially confined to his dwelling or immediate premises).  

4.  Thereafter, VA must review the claims file and ensure that all the foregoing development actions have been conducted and completed to the extent possible.  If the benefit sought is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and be accorded an opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



